NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GRISELDA SELENA ACABAL-TZUN,                     No.   19-73004

                Petitioner,                      Agency No. A202-060-507

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Griselda Selena Acabal-Tzun, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Acabal-Tzun’s inconsistent and implausible testimony as to the details of

an inter-village fight, and an omission from her testimony about the women of her

village being stripped naked. See id. at 1048 (adverse credibility determination

reasonable under “the totality of circumstances”). Acabal-Tzun’s explanations do

not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Thus, in the absence of credible testimony, in this case, Acabal-Tzun’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Acabal-Tzun’s

CAT claim because it was based on the same testimony found not credible, and the

record does not otherwise compel the conclusion that it is more likely than not she

would be tortured by or with the consent or acquiescence of the government if

returned to Guatemala. See Shrestha, 590 F.3d at 1048-49.

      We reject as unsupported by the record Acabal-Tzun’s contentions that the

IJ erred in her analysis of Acabal-Tzun’s credibility and CAT claim.


                                         2                                   19-73004
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    19-73004